Citation Nr: 0833441	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-35 067	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1973 to August 
1982. 

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 2004 rating action that 
denied service connection for residuals of hepatitis, 
bilateral hearing loss, and tinnitus.

By rating action of May 2007, the RO granted service 
connection for tinnitus; this constitutes a full grant of the 
benefit sought on appeal with respect to that issue.

In July 2008, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.  At the 
hearing, the veteran withdrew his appeal with respect to the 
claim for service connection for bilateral hearing loss. 

For the reasons expressed below, the issue remaining on 
appeal is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)) includes enhanced duties to notify and assist 
claimants.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim remaining on appeal has not been accomplished.  

The veteran contends that he currently suffers from residuals 
of hepatitis that had their onset in service.  At the Board 
hearing, his representative requested that he be afforded a 
VA examination with a medical opinion as to the relationship 
between his inservice hepatitis and the continuing post-
service findings of hepatitis.

Appellate review of the service medical records discloses 
that a history of venereal disease was noted on pre-induction 
examination of August 1973.  The assessment in November 1975 
was probable resolved herpes.  Between 1976 and 1980, the 
veteran was treated on several occasions for gonococcal 
infections.  In 1980 and 1981, he was treated in an alcohol 
rehabilitation program.  The impressions in early February 
1981 were alcohol addiction and mild alcoholic hepatitis.  
Subsequently that month, the veteran was hospitalized for 
treatment of chronic alcohol abuse.  A previous laboratory 
report showed an abnormal liver function test.  In mid-
February 1981, the veteran was hospitalized for alcohol 
detoxification and treatment.  He gave a history of drinking 
since the age of 11.  During his hospital course, a 
laboratory test by the RIA method was positive for hepatitis 
B surface antigen, confirming a diagnosis of hepatitis and 
explaining the abnormal liver functions.  It was felt that 
the veteran did not fit the criteria for a diagnosis of 
alcoholism.  Mid-March 1981 laboratory tests did not appear 
to be the typical profile of hepatitis, but late March tests 
were confirmed positive for hepatitis B surface antigen.  On 
May 1982 separation examination, the veteran gave a history 
of suspected jaundice or hepatitis and venereal disease.  The 
examiner noted hepatitis in 1981 that had been treated 
conventionally and resolved, and 5 gonococcal infections from 
1976 to 1981 that had been treated and resolved.     

Post service, on June 1983 VA examination the veteran gave a 
history of having begun using marijuana and alcohol at the 
ages of 12 and 13, respectively, and of currently using 
amphetamines, heroin, cocaine, marijuana, and alcohol.  In 
August and September 1983, he was hospitalized at a VA 
medical facility for treatment of alcohol and drug abuse.  
The diagnoses included mixed-type substance abuse, and 
question of chronic active or persistent hepatitis, and the 
veteran was instructed to seek follow-up treatment for 
chronic liver disease.

On June 1993 examination, H. G., M.D., stated that the 
veteran was a previous alcoholic and intravenous drug abuser 
who was found to be hepatitis B surface antigen, antibody, 
and core antibody positive, and hepatitis C antibody 
repeatedly reactive in 1991.  The impression was hepatitis B 
and C positive.  A subsequent liver biopsy showed mild, 
chronic active hepatitis and portal fibrosis.

The medical records of C. W., M.D., show follow-up treatment 
and evaluation of the veteran for chronic active hepatitis 
from 1994 to 2001.  March 1996 laboratory tests were positive 
for hepatitis B and C.  The assessments in July 2001 included 
hepatitis C.

December 2003 VA outpatient records indicated no real change 
in hepatitis C viral load.

In view of the medical findings showing hepatitis in service 
and in the post-service years, and the veteran's 
representative's request for a medical opinion regarding 
whether a nexus exists between those inservice and post-
service findings, the Board finds that the veteran should be 
afforded a VA examination to obtain additional information 
needed to resolve the claim remaining on appeal.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims folder a copy of the notice of the date and time 
of the examination sent to him by the pertinent VA medical 
facility. 

Prior to the examination, the RO should obtain copies of all 
records of treatment and evaluation of the veteran at the Bay 
Pines, Florida VA Medical Center (VAMC) from 2005 up to the 
present time.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:

1.  The RO should obtain copies of all 
records of treatment and evaluation of 
the veteran at the Bay Pines, Florida 
VAMC from 2005 up to the present time.  
In requesting these records, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims folder.

2.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician to determine the nature and 
etiology of his claimed residuals of 
hepatitis.  The entire claims folder must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render an opinion for the record as 
to whether it is at least as likely as 
not (i.e., there is at least a 50% 
probability) that any currently-diagnosed 
residuals of hepatitis had their onset in 
military service.      

The doctor should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinion expressed, in a printed 
(typewritten) report.

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

4.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

